Citation Nr: 0730537	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-07 809	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to October 
1986.

This appeal was initially before the Board of Veterans' 
Appeals (Board ) in April 2005.  At that time, the Board 
denied service connection for schizophrenia and remanded a 
claim for entitlement to service connection for a back 
disability.  The claim involving the back disability remains 
pending in remand status.

The veteran appealed the denial of service connection for 
schizophrenia to the United States Court of Appeals for 
Veterans Claims (Court).  By order of January 2007, the Court 
vacated the Board's April 2005 denial of service connection 
and granted a joint motion for remand filed by the parties.  

The veteran's attorney filed additional written argument, 
along with a new physician's opinion on the matter in August 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

The joint motion for remand focused upon the absence of 
Social Security records relating to the veteran.  Therefore 
these records must be obtained prior to further appellate 
review.  

Currently, the file contains some Social Security records 
that were obtained in connection with the Board's remand for 
the back issue, and thus have not been reviewed by RO 
adjudicators.  These records show that disability benefits 
were denied because the veteran failed to report for a 
hearing in connection with his claim.  However, the most 
recent record available for review shows that an untimely 
appeal by the veteran was interpreted as a "new 
application" and referred to the local Social Security 
office for processing in May 1998.  The more recent medical 
evidence of record includes several notations where the 
veteran told medical care providers that he receives Social 
Security disability benefits.  Therefore, upon remand, all 
records pertaining to the veteran dated after May 1998 should 
be obtained from the Social Security Administration, 
including records reflecting all decisions regarding benefits 
and all medical evidence upon which such decision(s) were 
based.

The veteran contends that he experienced his initial 
manifestations of schizophrenia during service, when he was 
Absent Without Leave.  One of the bases for a grant of 
service connection under VA law is a showing of continuity of 
symptomatology.  In this case, the earliest medical evidence 
of record reflecting a diagnosis of schizophrenia is dated in 
1996, ten years after the veteran's discharge from service.  
Thus, if he received medical treatment for schizophrenia at a 
time more proximate to his period of service, such records 
would provide support for his contention that his 
schizophrenia was first manifested during service.  One of 
the medical records received from the Social Security 
Administration refers to his history of having seen a 
psychiatrist for "stress" in 1991.  Therefore, upon remand, 
the veteran should be requested to identify any sources of 
medical treatment between 1986 and 1996, and to particularly 
identify the psychiatrist who treated him in 1991, so that 
records reflecting such treatment can be obtained.

The veteran apparently continues to receive medical treatment 
from the VA.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
For purposes of completeness, therefore, all VA treatment 
records reflecting treatment provided after 2005 should be 
obtained prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

After obtaining the evidence requested above, the RO should 
provide the veteran with another medical examination, to 
identify any nexus between the veteran's service and his 
currently-shown schizophrenia, based upon a full review of 
the evidence of record, including the recently-submitted 
medical opinion obtained by the veteran's attorney.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration all post-1998 
records pertaining to the veteran's 
claim(s) for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should request that the 
veteran identify all medical care 
providers who treated him for 
schizophrenia between 1986 and 1996.  
After securing the necessary release(s), 
the RO should obtain these records for 
inclusion in the claims file.

3.  The RO should obtain copies of 
records reflecting all VA medical care 
provided to the veteran subsequent to 
2005 for inclusion in the claims file.

4.  After obtaining the records requested 
above, the veteran should be afforded a 
VA psychiatric examination to identify 
any nexus between service and the 
currently-shown schizophrenia.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  Any tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should review 
the medical evidence of record, to 
include the service medical records and 
the medical records most proximate to 
service, and render an opinion as to 
whether it is at least as likely as not 
that the veteran's schizophrenia was 
initially manifested during service or 
within one year after service.  The 
examiner is also requested to provide 
comment upon the April 2006 medical 
opinion contained in the file.  If no 
medical conclusion may be reached without 
resort to speculation, this should be 
stated as well.  The complete rationale 
for all opinions expressed should be 
provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include original consideration 
of all evidence added to the file since 
the 2005 Board decision.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

